PER CURIAM: *
Isabel Ruano appeals from the sentence imposed following her guilty plea to transporting illegal aliens for commercial gain. She argues that she was sentenced in contravention to United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), when her sentence was enhanced pursuant to U.S.S.G. § 2L1.1(5) (2003) and by virtue of the fact that she was sentenced pursuant to the mandatory Sentencing Guidelines regime.
*759The district court, however, opined that if the Guidelines were held unconstitutional, it would impose the same sentence. Therefore, the Government has carried its burden of establishing that the sentencing errors suffered by Ruano were harmless beyond a reasonable doubt. United States v. Walters, 418 F.3d 461, 464 (5th Cir.2005); United States v. Akpan, 407 F.3d 360, 376 (5th Cir.2005).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.